Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "substantially” in claim 3 is a relative term which renders the claim indefinite.  The term “substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the examiner disregards this term in the claimed limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moyers (U.S. 2014/0047027 A1).
Re claim 1, Moyers discloses in Figures 1-27 a method of providing a participant with traversable access to mixed reality representation (MRR) of a real-world local environmental context of a first target, different from the participant, (e.g. abstract, paragraphs [0022, 0065, and 0073] wherein multiple environments are combined) comprising: accessing multiple views of the MRR; stitching together the multiple views of the MRR, wherein the MRR includes a portal to a second MRR of a second target (e.g. Figures 14-17 and paragraphs [0064, 0075-0076, 0089, and 0119] wherein multiple contexts of participants are combined to create an virtual reality environment); further to the participant accessing a communication from a sender, enabling the participant to use the portal during a viewing session to traverse the second MRR, wherein the first MRR comprises at least one interactive element linked to the second MRR of the second target (e.g. paragraph [0073] wherein the participant can view/traverse others activity/session before join); providing an interface to first user, wherein the interface is configured to present targeted context regarding one or more interactive elements associated with the second MRR (e.g. Figures 25-27 and paragraphs [0087 and 0098]); and updating the MRR of the first target during the session, while the first target is physically located within the real-world local 
Re claim 2, Moyers discloses in Figures 1-27 the sender is not the first target (e.g. paragraph [0073] wherein sender can be others activity/session can be viewed by another participant as first user). 
Re claim 3, Moyers discloses in Figures 1-27 the local environmental context is a substantially current physical space about the first target (e.g. Figure 1 and paragraphs [0089 and 0160]). 
Re claim 4, Moyers discloses in Figures 1-27 the local environmental context can include virtual objects (e.g. paragraph [0075]). 
Re claim 5, Moyers discloses in Figures 1-27 the multiple views are sourced from at least one of a static image and a video (e.g. paragraphs [0075 and 0076]). 
Re claim 6, Moyers discloses in Figures 1-27 the participant can add to virtual objects and functionality to the MRR of the first target (e.g. paragraphs [0128 and 0219]).
Re claim 8, Moyers discloses in Figures 1-27 the participant can be one party in a digitally transmitted conversation (e.g. paragraphs [0104 and 0131]). 
Re claim 9, Moyers discloses in Figures 1-27 the participant is at least one of a human, a non-human, and a combination of human and non-human elements (e.g. Figures 5 and 27). 
Re claim 10, Moyers discloses in Figures 1-27 the portal can be associated with a non-digital medium (e.g. paragraph [0082]). 
Re claim 11, Moyers discloses in Figures 1-27 the non-digital medium is a printed medium (e.g. paragraph [0082]). 

Re claim 13, Moyers discloses in Figures 1-27 the participant can add to virtual objects and functionality to the MRR of the second target (e.g. paragraphs [0128 and 0219]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyers (U.S. 2014/0047027 A1) in view of Wallace et al. (U.S. 2008/0155019 A1).
Re claim 7, Moyers fail to mention the participant can be a player in a game.  However, Wallace et al. disclose the participant can be a player in a game (e.g. abstract, paragraphs [0006 and 0013]).  Therefore, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to add the participant can be a player in a game as widely known virtual gaming system as seen in Wallace et al.’s invention into Moyers’s invention because it would enable to enhance the gamer’s experience.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims {1-12 and 1} respectively of U.S. Patent No. 10,554,596. Although the claims at issue are not identical, they are not patentably distinct from each other because claims above of the Patent would contain all the limitations and anticipates the claimed limitations of pending claims 1-13 respectively.  In addition, the limitation of providing interface to user in virtual world is very well known in the art of the technology for enabling the interaction with the users in virtual world.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2008/0094417
U.S. Patent Application Publication No. 2013/0339864
U.S. Patent Application Publication No. 2008/0155019
U.S. Patent Application Publication No. 2018/0004481
U.S. Patent Application Publication No. 2016/0134840
U.S. Patent Application Publication No. 2014/0225978
U.S. Patent Application Publication No. 2013/0125026
U.S. Patent Application Publication No. 2014/0047027
U.S. Patent Application Publication No. 2010/0146085
U.S. Patent Application Publication No. 2014/0115059
U.S. Patent Application Publication No. 2011/0022970

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443